Citation Nr: 1329264	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-06 333	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran had active duty military service from September 
1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2011 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In an early September 2013 statement, the Veteran withdrew 
his request for a hearing before a Veterans Law Judge.  38 
C.F.R. §§ 20.702(e); 20.704(e) (2012).

Review of the Virtual VA paperless claims processing system 
does not reveal additional documents pertinent to this 
appeal.  


FINDING OF FACT

In a September 4, 2013, written statement that included the 
Veteran's name and claim number, and which was received 
prior to the promulgation of a decision in this appeal, the 
Veteran expressed his wish to withdraw his appeal before the 
Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, submitted a 
statement dated September 4, 2013, asking that his appeal be 
withdrawn.  The statement contained both his name and his 
claim number.
	
VA regulations provide for the withdrawal of an appeal to 
the Board by the submission of a written request at any time 
before the Board issues a final decision on the merits.  See 
38 C.F.R. § 20.204(b) (2012).  After an appeal is 
transferred to the Board, an appeal withdrawal is effective 
the date it is received by the Board.  See 38 C.F.R. § 
20.204(b) (2012).  Appeal withdrawals must be in writing and 
must include the name of the veteran, the veteran's claim 
number, and a statement that the appeal is withdrawn.  Id.

As of September 6, 2013, the date of receipt of the 
Veteran's request, the Board had not yet issued a final 
decision on this case.  As noted above, the Veteran's 
request for a withdrawal is in writing, includes his name 
and claim number, and clearly expresses a desire to withdraw 
the appeal.  Therefore, the Veteran's withdrawal of the 
appeal is valid.  See id.

When pending appeals are withdrawn, there are no longer 
allegations of factual or legal error with respect to the 
issues that had been previously appealed.  In such an 
instance, dismissal of the pending appeal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further 
action by the Board on this issue is not appropriate and the 
appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


